Case 3:17-cv-00007-GTS-ML Document 104-13 Filed 06/17/19 Page 1 of 6
Case 3:17-cv-00007-GTS-ML Document 104-13 Filed 06/17/19 Page 2 of 6

From:SHERWOOD                             7543186                   02/03/2017 14:23 #301 P.003/007



  STATE OF NEW YORK: COUNTY OF BROOME


  In the Matter of



  A student of the Vestal Central School District


                   RECOMMENDATION OF THE HEARING OFFICER

  Appearances:

  Robert & Debra Spero


  Parents of student

  Hogan, Sarzynsld, Lynch, DeWind & Gregory, LLP
  PO Box660 .
  Binghamton, NY 13902-0660
  Attorneys for Vestal Central School District
  Wendy K. DeWind, E~q. of Counsel


         The fact-finding hearings in this student disciplinary case were held on December 20, 2016,

 January25, 2017, january 30, 2017, and january 31, 2017. At the conclusion of the evidence

 presented by the parties I found as a matter of fact and law that the School District met its burden

 of proof of establishing by substantial and competent evidence that stu:dent                was

 insubordinate, disorderly, and engaged In conduct which endangered the safety, morals, health, and

 welfare of others.


         Specifically, I found that on December 2, 2016               was involved In an incident in

 math class. At the time        was Instructed not to discuss the incident. Several students came to

 speak with administrators regarding the incident because           shared with those students that

 he was being suspended for "no reason" and "it was unfair". On December 8, 2016,            posted a

 number of posts on social media which were retaliatory In nature against the teacher and the

 administration.           posts included:


                                                    1




                                                                                          VS001207
Case 3:17-cv-00007-GTS-ML Document 104-13 Filed 06/17/19 Page 3 of 6

From:SHERWOOD                                7543186                     02/03/2017 14:23 #301 P.004/007



               o     a video of a girl in a bedroom loading and unloading a gun on his snapchat story
               o    on Twitter, he tweeted/retweeted "®WBNG12NEWS to be acknowledged because I
                     have no say. Vestal High School is corrupt and unfair to Its colored students. And we
                     need help."
               o    on Twitter, he tweeted/retweeted "@WBNG12NEWS then she reported me after a day
                    forfeeling threatened by me after I attempted to report her, and I was told I wasn't
                    going"
               o    on Twitter, he tweeted/retweeted "WBNG12NEWS suspended from school for calling
                    my teacher a racist after being separted with 4 other students because of our color"
               o    on Twitter, he tweeted/retweeted "End racism within our schools, how are you
                    supposed to teach the young minds while your Is stuck In such an evil way
                    #vestalhlghschool"
               o    on Twitter, he tweeted/retweeted "How can you allow racism to brew within your staff
                    and discipline the one trying to shine attention to the racism going on #truth will
                    prevail"
              o     on Twitter, he tweeted/retweeted "I love being discriminated and prejudiced In the
                   Vestal High School system. Crazy how racism will never fade away, we are stuck"
              o    on Twitter, he tweeted/retweeted "Me trying to spread awareness to the racism 1had
                   to face Is nothing wrong. I would never hurt a soul, I just wanted to help. I love
                   everyone.
              o    on Twitter, he tweeted/retweeted "We are all equal, because of the pigmentation of my
                   skin means I'm a danger'to the school? You are racist, face it you are a horrible being"
              o    on Twitter, he tweeted/retweeted "Deformation of character Is a crime, because of my
                   skin color you are gonna say I'm going to kill people that's outrageous, you are a racist"

          I further found at th.e hearing that as a result           social media activities, the District was

  contacted by a New York State Pollee captain with concerns about safety of District Students. 1also

 determined that the School Resource Officer and the High School Administration received concerns

 from parents and students about the safety of students at Vestal High School as a result of

 social media posts. I furthermore conclude that             social media activities and the fear these posts

 created In the student body resulted In a State required emergency response lockdown drill scheduled

 for December 9, 2016 be cancelled.

         I further found that            conduct on December 2 and December 8, 2016 violated the

 following provisions of the Vestal Central School District Code of Conduct: (B) Engaging in conduct

 that is insubordinate, specifically -(1) failing to comply with the directions of a school

 administrator or otherwise demonstrating disrespect, (C) Engaging in conduct that is disruptive,

 specifically- (1) fa!ling to comply with the directions of a school administrator or otherwise

 demonstrating disrespect, (D) Engaging in conduct that is violent, specifically- threatening to use a
                                                2




                                                                                                VS001208
Case 3:17-cv-00007-GTS-ML Document 104-13 Filed 06/17/19 Page 4 of 6

From:SHERWOOD                                7543186                    02/03/2017 14:23 #301 P.005/007



   weapon, (E) Engaging in conduct that endangers the education, safety, morals and health of others-

  specifically- (3) engaging In defamation, (5) engaging in harassment, ( 6) engaging In intimidation,

  and (2 0) engaging in a willful act which disrupts the normal operation ofthe school community.

           To reiterate my findings made on the record on January 31, 2017, I credit the sworn

  testimony of Katherine Dyer found on pages 69 and 70 of the transcript of the December 20, 2016

  hearing that she did not make a comment involving the use of the word "nigger". I find that there is

  no credible evidence that she in fact used the "n word" at any time.


           I give no weight to the testimony of student                 regarding Ms. Dyer's use of the

  word "nigger". The school attendance document introduced into evidence as Exhibit 10 shows that

  Ms.        was not in attendance in Ms. Dyer's class on November 22, 2016-the date the utterance

  was purportedly made. Moreover, Ms.                 own testimony indicates she was listening to music

  at the time and was at some distance from Ms. Dyer. Accordingly, I find Ms.            assertion that

  Ms. Dyer used the word "nigger" not credible.


          Having made these findings, the remaining question for consideration is the appropriate

 disciplinary penalty to recommend to the Superintendent of Schools for his consideration.


                         Is a 17 year old senior student at Vestal High School whose date of birth Is

 July 8, 1999. It is significant to note that since         no longer of compulsory school attendance

 age, the School District does not .have a legal obligation to provide him with iiternate instruction

 during the period of a suspension from school.


         School attorney DeWind suggested at the hearing that I consider recommending to the

 Superintendent of Schools that             be suspended from instruction for the balance of this 2016-

 2017 academic year and for the entire 2017 ·2018 academic year. The disciplinary penalty

 recommended for my consideration is indeed a very substantial one. This is particularly true in



                                                       3




                                                                                             VS001209
Case 3:17-cv-00007-GTS-ML Document 104-13 Filed 06/17/19 Page 5 of 6

Frorn:SHERWOOD                              7548186                     02/08/2017 14:28 #301 p.006/007



   light of the fact referred to above that the District is not legally required to provide       with

   alternate instruction during the period of a suspension from school in light of his age.

                     anecdotal disciplinary record was admitted into evidence as exhibit B.

   seven page record contains some 23 separate entries. Particularly problematic situations include:

   (1) a January 16, 2014 incident of inappropriate behavior involving throwing paper balls at

   another student for which a verbal warning was issued, (2) a November 10, 2014 incident of

   truancy for which          received an inschool suspension, (3) a February 27; 2015 incident

  involving leaving class wid1out permission and lying to staff for which             received campusing,

  (4) an October 13, 2015 incident of inappropriate behavior involving going through another

  student's bag In the locker room without permission which incident was documented for the

  record, (5) a November 19, 2015 incident of inappropriate behavior Involving Items missing from

  another student's truck which was documented for the record, (6) a January 6, 2016 incident of

  texting a threatening message to a student for which             received inschool suspension, (7) a

  january 22, 2016 incident of inappropriate behavior Involving insubordinate actions toward a staff

  member for which he received inschool suspension, (B) a November 22, 2016 incident of disrespect

  and insubordination involving refusing to put away his cell phone that was playing a video loudly

  during group work in Ms. Dyer's class and calltng Ms. Dyer a "fucking racist" after being asked to

  leave the room which resulted in his being placed on probation for senior activities, and (9) a

  December 1, 2016 incident of inappropriate and insubordinate conduct involving saying the home

  address of Ms. Dyer as well as her husband's first and middle name in a threatening manner for

 which he received a five day out,of,school suspension.

         The record reflects that the School District has utilized progressive discipline in dealing

 with            behavioral problems. I concur with Assistant Principal Caddick's testimony that

           record establishes that he does not want to follow school rules ot accept responsibility for

 his actions.



                                                      4




                                                                                              VS001210
Case 3:17-cv-00007-GTS-ML Document 104-13 Filed 06/17/19 Page 6 of 6


From:SHERWOOD                              7543186                     02/03/2017 14:23 #301 P.007/007



          While            anecdotal history leaves much to be desired, I am especially troubled by his

   actions on December 8, 2016 which triggered this student disciplinary hearing. In retaliation for his

  being suspended,            created threatening social media posts (includJng the video of his sister

  unloading a gun) which as Ms. Caddick, Mr. Kasson, and School Resource Officer 'falbut testified

  created substantial fear and disruption amongst students and staff at Vestal High School.

          Reviewing all the facts and circumstances in this matter, including              lengthy

  disciplinary history which is characterized by an ongoing pattern of intimidating conduct,

  combined with his blatantly unacceptable conduct on December 8, 2016, I find that a very

  substantial disciplinary penalty is appropriate in thil; casfl,l a<>co<'dingly: recommend to the

  Superintendent of Schools that                  be suspended from instruction for the remainder of




                                                          Michael D. Sherwood,
                                                          Heating Officer

  Dated: February 3, 2017




                                                    5




                                                                                             VS001211
